DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (U.S. Pub. 2015/0146225)
Regarding claim 1, a printing apparatus comprising, inside a housing: 
A power supply unit (36) configured to serve as a driving source; a printing unit configured to perform printing onto a sheet (Figure 5; Paragraphs 0031. 0051, 0053)
A circuit board (64) configured to drive the power supply unit or the printing unit Figure 5; Paragraphs 0051, 0053-0056)
A cooling unit configured to cool the circuit board, wherein the cooling unit includes an inflow portion (41) including an inlet from which air outside of the 
A first flow path in which the air flowing in from the inlet flows to a front surface side of the housing (Figure 5)
A turn around flow path causing the air flowing through the first flow path to be turned-around to a rear surface side of the housing (Figure 5)
A second flow path in which the air turned around in the turn-around flow path flows to the rear surface side (Figure 5)

    PNG
    media_image1.png
    604
    874
    media_image1.png
    Greyscale


A fan (60) causing the air to flow in from the inlet and also causing the air, which passes through the first flow path, the turn-around flow path, and the second flow path, to flow out from the outlet, wherein the circuit board (64) is disposed within the second flow path (Figure 5; Paragraphs 0044-0046, 0053-0056)
Regarding claim 2, wherein the first flow path and the second flow path are separated from each other by a fixing member (51) that fixes the circuit board (Figures 4-5; Paragraph 0043)
Regarding claim 5, wherein the first flow path and the second flow path are isolated from the printing unit provided inside the housing (Figures 4-5; inside housing 51)
Regarding claim 6, wherein the outlet (42) is provided at a position higher than a position of the inlet (41) (Figure 3; the highest portion for the outlet [42] is located higher than the highest portion for the inlet [41])
Regarding claim 8, the circuit board (64) is a circuit board that constitutes the power supply unit and the fan is disposed at a lower side of the circuit board, which is disposed in the second flow path, at the front face side (Figure 5; Paragraphs 0053-0055)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. Pub. 2015/0146225) in view of Corvese et al (U.S. Pub. 2011/0273860)
Regarding claim 3, Okada discloses a fixing member (housing 51) to enclose the fixes the circuit board.  Corvese discloses it is known in the art to use a metal chassis or housing to hold the circuit boards (Paragraph 0010)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Corvese into the device of Okada, for the purpose of securing the circuit board.

Allowable Subject Matter
Claims 4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 6, 2021